Title: To Thomas Jefferson from Thomas Lomax, 5 February 1801
From: Lomax, Thomas
To: Jefferson, Thomas



Dear Sir
Pt. Tobago Feb. 5th. 1801.

A Mind placed, where Materials can not be found to strike out a Spark to vivify it, must become cold & torpid: for collision I think as necessary to the excitment, and increase of Ideas, as Flint and Steel are to fire, or friction by the Winds, a healthy exercise to Plants. I receive no information of the Political System of my Country, but what I can collect from News Papers, which come very irregularly but from which, I think I can discover under the present and assumed Term Federalism (which I call Toryism) every attempt is made to cheat, and deprive us of the Rights we supposed we had obtained by the Revolution. Daring and self-conceited, as its adherents are, I conceive it to be almost impossible, that they can be hardy enough to attempt to take from the People their constitutional Right of choosing, and thereby risk the Union, with all the Horrors and dreadful consequences that will probably issue from its dissolution. Yet I have my Fears upon this occasion, and sincerely wish they may prove to be groundless. I well remember my Sentiments at the close of the Revolutionary War, were to bury in oblivion the distinction of Whig & Tory, in hopes that Harmony, the most desirable Thing in Society might be effected, and that the Tories having been disappointed in their Expectations, and the omnipotency of their Deity, would, from gratitude, have coalesced with us, and become useful Citizens under a Popular Representative Governmt. I think now it was an erroneous Opinion, and that I might as well have supposed, that Milton’s, Out-Casts, from Heaven, taken into its Bosom again, would become honest & useful Members in its Councils. There are political, as well as religious Jesuits; both pursuing the same secret means, for the deception of Mankind, and to draw them off from  the Ways; which would lead to Truth & Light, into Darkness and Error. I am not in the least surprised when I see a Man quit his bad Habits and put on better; but it is a matter of the greatest astonishment to me, when I see Saints turn Sinners. But such I beleive have been the Effects, in this Country, of political Jesuitism, and its principal Instrument Sophistry. It appears to me that the last malevolent Effort of the Federalists, is to confuse entangle the Affairs of Governmt. in such a manner, that their Successors will not be able, or have patience to undo it. In this I hope they will be deceived. I sincerely congratulate you in the favorable Opinion; which the virtuous Part of your Countrymen have evinced, by the confidence they wish to repose in you. Knowing the preciousness of your Time, and the important Duties you are engaged in, I must beg that you will pardon this Intrusion, from one who feels the most sincere Esteem and Friendship for you, and who is with due Respect Dear Sir Yor. Mot. Obdt. Hmbl. Servt.

Tho. Lomax

